DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 10, 19, 26, 29, 36, 38, 41, 43, 54, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0030740 to Mashiach, hereinafter Mashiach in view of US 2017/0021168 (cited previously) to Yun, hereinafter Yun.
Regarding claim 4, Masiach disclose a neuromodulation apparatus for stimulating neural activity in a renal nerve of a patient (para 0018) for producing a physiological response (para 0188: e.g., blood pressure), the apparatus comprising: an electrode (either of electrodes 158a or 158b) configured to apply an electrical signal to a renal nerve of the patient (para 0188), and a controller (processor 144) coupled to the electrode, the controller controlling the signal to be applied by each of the electrode (para 0142), such that the signal increases neural activity in the nerve to produce the physiological response in the patient (para 0188: e.g., raise blood pressure), wherein the signal comprises an alternating current (AC) waveform and/or a DC waveform (para 0124).
Masiach does not explicitly teach at least two electrodes configured to intermittently apply the electrical signal that temporarily increases neural activity wherein the physiological response is an improvement in heart rate.
Yun teaches modulation of the renal nerve for treating a variety of conditions including OSA (para 0060). However, Yun teaches at least two electrodes (para 0031) configured to intermittently apply the electrical signal (para 0047-0048) that temporarily increases neural activity (para 0047) wherein the physiological response is an improvement in heart rate (para 0072).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the neuromodulation apparatus for stimulating neural activity in a renal nerve of a patient for producing a physiological response of Masiach, at least two electrodes configured to intermittently apply the electrical signal that temporarily increases neural activity wherein the physiological response is an improvement in heart rate, as taught by Yun, for purpose of treating non-renal conditions, e.g., conditions of other organs, where the non-renal conditions are impacted by the autonomic state of the kidney (para 0060).
Regarding claim 5, Mashiach further teaches wherein at least one of the signal has a frequency of from about 0.5 to about 50Hz (para 0193: "50Hz").
Regarding claim 8, Mashiach further teaches wherein at least one of the signals has a voltage of about 1- 20V (para 0152). Though Masiach does not teach the exact voltage range claimed, it does specify a voltage range of 0.5-40V which overlaps Applicant's specified range; consequently, it would have been obvious for one of ordinary skill in the art to have specified the voltage range claimed since the Office considers overlapping of ranges or ranges specified by the prior art within claimed ranges to be a case of obviousness (MPEP 2144.05.I.).
Regarding claim 10, Mashiach further teaches wherein at least one of the signals has a current of about 0.01- 2mA (para 0168: "0.8mA").
Regarding claim 19, Mashiach discloses wherein the apparatus further comprises a detector element to detect one or more physiological parameters in the patient, wherein the controller is coupled to said detector element (para 0212, 0267), and causes the electrode to apply the electrical signal when the physiological parameter is detected to be meeting or exceeding a predefined threshold value (para 0265).
Masiach does not explicitly disclose wherein one or more of the detected physiological parameters is heart rate.
However, Yun teaches wherein one or more of the detected physiological parameters is frequency of apneic episodes (para 0072). Yun also discloses the use of sensors (detector elements) for both open and closed-loop feedback systems (para 0037 and 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the detector element to detect one or more physiological parameters in the patient of Masiach, wherein one or more of the detected physiological parameters is heart rate, as taught by Yun, for purpose of treating non-renal conditions, e.g., conditions of other organs, where the non-renal conditions are impacted by the autonomic state of the kidney (para 0060).
Regarding claim 26, Mashiach, as previously modified by Yun, further teaches a method of treating sleep apnea in a patient (para 0034) comprising: i. implanting in the patient an apparatus according to claim 4 (para 0036); ii. positioning the at least two electrodes (Yun: para 0031) of the apparatus in signaling contact with a renal nerve of the patient (para 0040); and iii. activating the apparatus (para 0016).
Regarding claim 29, Mashiach discloses a method of treating sleep apnea in a patient (para 0034), the method comprising applying a signal to a renal nerve of said patient to increase neural activity in said nerve in the patient (para 0110) and produce a physiological response (para 0188: e.g., blood pressure), wherein the signal is applied by a neuromodulation apparatus (para 0018) comprising a transducer (either of electrodes 158a or 158b) configured to apply the signal (para 0188).
Masiach does not explicitly teach at least two electrodes configured to intermittently apply the electrical signal that temporarily increases neural activity wherein the physiological response is an improvement in heart rate.
Yun teaches modulation of the renal nerve for treating a variety of conditions including OSA (para 0060). However, Yun teaches at least two electrodes (para 0031) configured to intermittently apply the electrical signal (para 0047-0048) that temporarily increases neural activity (para 0047) wherein the physiological response is an improvement in heart rate (para 0072).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the neuromodulation apparatus for stimulating neural activity in a renal nerve of a patient for producing a physiological response of Masiach, at least two electrodes configured to intermittently apply the electrical signal that temporarily increases neural activity wherein the physiological response is an improvement in heart rate, as taught by Yun, for purpose of treating non-renal conditions, e.g., conditions of other organs, where the non-renal conditions are impacted by the autonomic state of the kidney (para 0060).
Regarding claim 36, Mashiach further teaches wherein the signal is an electrical signal, and when the signal is applied by a neuromodulation apparatus, the one or more transducers configured to apply the signal is an electrode (either of electrodes 158a or 158b).
Regarding claim 38, Mashiach further teaches wherein the signal has a frequency of from about 0.5 to about 50Hz (para 0193: "50Hz").
Regarding claim 41, Mashiach further teaches wherein the signal has a voltage of about 1- 20V (para 0152). Though Masiach does not teach the exact voltage range claimed, it does specify a voltage range of 0.5-40V which overlaps Applicant's specified range; consequently, it would have been obvious for one of ordinary skill in the art to have specified the voltage range claimed since the Office considers overlapping of ranges or ranges specified by the prior art within claimed ranges to be a case of obviousness (MPEP 2144.05.I.).
Regarding claim 43, Mashiach further teaches wherein the signal has a current of about 0.01- 2mA (para 0168: "0.8mA").
Regarding claim 54, Mashiach further teaches wherein a first signal is applied to the left renal nerve and a second signal is applied to the right renal nerve of the subject (para 0114).
Regarding claim 57, Mashiach further teaches wherein the first signal is applied by a first neuromodulation apparatus and the second signal is applied by a second neuromodulation apparatus (para 0138: claim 29 recites the neuromodulation apparatus as comprising only a transducer (electrode) and there are 2 electrodes (158a and 158b)).

Claims 13, 14, 16, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Mashiach in view of Yun, as applied to claims 4 and 29 above, and further in view of US 2017/0095291 to Harrington et al., hereinafter Harrington (cited previously).
Regarding claim 13, Mashiach discloses the limitations of claim 4, but does not disclose wherein at least one of the signals has a pulse width of about 0.1-5ms.
However, Harrington teaches wherein at least one of the signals has a pulse width of about 0.1-5ms (para 0034: 0.500ms).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively file to modify the neuromodulation device of Mashiach wherein the signal has a pulse width of about 0.1-5ms, as taught by Harrington, for purpose of causing a detectable physiological response such as renal vasoconstriction, decreased RBF, reduced GFR, and pulsations of the kidney and renal vasculature (para 0034).
Regarding claim 14, Mashiach in view of Yun, as previously applied, discloses the limitations of claim 4, but does not disclose wherein at least one of the signals has a pulse width of less than or equal to about 1ms.
However, Harrington teaches wherein at least one of the signals has a pulse width of less than or equal to about 1ms (para 0034: 0.500ms).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively file to modify the neuromodulation device of Mashiach in view of Yun wherein the signal has a pulse width of less than or equal to about 1ms, as taught by Harrington, for purpose of causing a detectable physiological response such as renal vasoconstriction, decreased RBF, reduced GFR, and pulsations of the kidney and renal vasculature (para 0034).
Regarding claim 16, Mashiach discloses wherein at least one of the signals comprises a DC waveform (para 0124) of about 0.1mA (para 0168). Though Masiach does not teach the exact current claimed, it does specify a current range of less than 0.2mA which encompasses Applicant's specified current; consequently, it would have been obvious for one of ordinary skill in the art to have specified the current value claimed since the Office considers overlapping of ranges or ranges specified by the prior art within claimed ranges to be a case of obviousness (MPEP 2144.05.I.).
Mashiach does not disclose wherein the signal comprises an about 0.5ms pulse width, with a frequency of about 2-5Hz.
However, Harrington teaches wherein the signal comprises an about 0.5ms pulse width (para 0034), with a frequency of about 2-5Hz (para 0034: 5Hz).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the signal comprising a DC waveform of about 0.1mA such that the waveform also comprises an about 0.5ms pulse width, with a frequency of about 2-5Hz, as taught by Harrington, for purpose of causing a detectable physiological response such as renal vasoconstriction, decreased RBF, reduced GFR, and pulsations of the kidney and renal vasculature (para 0034).
Regarding claim 46, Mashiach in view of Yun, as previously applied, discloses the limitations of claim 4, but does not disclose wherein the signal has a pulse width of about 0.1-5ms.
However, Harrington teaches wherein the signal has a pulse width of about 0.1-5ms (para 0034: 0.500ms).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively file to modify the neuromodulation device of Mashiach in view of Yun wherein the signal has a pulse width of about 0.1-5ms, as taught by Harrington, for purpose of causing a detectable physiological response such as renal vasoconstriction, decreased RBF, reduced GFR, and pulsations of the kidney and renal vasculature (para 0034).
Regarding claim 47, Mashiach in view Yun, as previously applied, discloses the limitations of claim 4, but does not disclose wherein the signal has a pulse width of less than or equal to about 1ms.
However, Harrington teaches wherein the signal has a pulse width of less than or equal to about 1ms (para 0034: 0.500ms).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively file to modify the neuromodulation device of Mashiach in view of Yun wherein the signal has a pulse width of less than or equal to about 1Ims, as taught by Harrington, for purpose of causing a detectable physiological response such as renal vasoconstriction, decreased RBF, reduced GFR, and pulsations of the kidney and renal vasculature (para 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792